ALLOWABILITY NOTICE

Examiner’s Comment
Applicant’s amendments filed 15 August 2022 have been fully considered and are deemed to overcome the previous claim objections and 35 U.S.C. 112(b) rejections.
Applicant’s amendments filed 15 August 2022 resulting in incorporation of the previously indicated allowable subject matter of previous claim 15 (and intervening previous claim 14) into claim 1 is acknowledged.
Applicant’s amendments filed 15 August 2022 resulting in rewriting of previously indicated allowable claim 8 (including the independent claim 1 and intervening claims 2, 5, 6, 7) in independent form is acknowledged.




Claims 1-11, 13, and 16-18 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745